Citation Nr: 0726633	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-21 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the March 2007 Board hearing, the veteran testified that 
she is receiving Social Security Administration (SSA) 
disability benefits for PTSD and depression.  Unfortunately, 
the complete records from such application have not been 
associated with the veteran's claims file.  The Board notes 
that VA has a duty to obtain SSA records when they may be 
relevant and VA has actual notice that the veteran is 
receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2006).  

During the March 2007 Board hearing, the veteran requested 
that the claim be held in abeyance for 30 days for the 
purpose of giving her an opportunity to submit additional 
private treatment records.  The Board observes that 
additional records were never received by the Board.  On 
remand, the veteran should once again be given an opportunity 
to submit all pertinent treatment records.



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  Give the veteran the opportunity to 
submit all pertinent treatment records 
pertaining to the claim of service 
connection for PTSD.

3.  After completion of the above, and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record, to 
include all evidence received since the 
May 2006 statement of the case, and 
readjudicate the claim.  If the benefits 
sought remain denied, the veteran and her 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  


The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



